Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:
                                                             Aug 22 2014, 6:56 am
SAMMIE L. BOOKER-EL
Michigan City, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

SAMMIE L. BOOKER-EL,                                  )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )        No. 48A02-1312-CR-1012
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE MADISON CIRCUIT COURT
                          The Honorable Angela Warner Sims, Judge
                               Cause No. 48C01-0112-CF-398


                                           August 22, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                      Case Summary

       In his most recent appeal, Sammie L. Booker-El contends that the trial court did not

have jurisdiction to hear the child-molesting charges against him in 2001. But because

Booker-El’s motion is an unauthorized successive petition for post-conviction relief, we

dismiss his appeal.

                              Facts and Procedural History

       In December 2001 the State charged Booker-El with three counts of child molesting

for molesting two girls—ages six and seven—he was babysitting and infecting them with

gonorrhea. In 2002 a jury convicted him of all three counts, and the trial court sentenced

him to forty years. We affirmed his convictions and sentence on direct appeal. Booker v.

State, 790 N.E.2d 491 (Ind. Ct. App. 2003), trans. denied.

       In 2003 Booker-El filed a pro se petition for post-conviction relief, which he later

amended, raising numerous issues, including ineffective assistance of both trial and

appellate counsel. The post-conviction court entered findings of fact, conclusions of law,

and an order denying Booker-El’s petition. We affirmed on appeal. Booker v. State, No.

48A05-0609-PC-534 (Ind. Ct. App. Apr. 16, 2008).

       Booker-El later filed a Trial Rule 60(B) motion for relief from judgment, which the

trial court denied in 2013. Booker-El followed up with a motion to correct error, which

the trial court also denied. Booker-El appealed. On appeal, we reiterated the principle that

issues available but not raised on direct appeal are waived, while issues litigated adversely

to the defendant are res judicata. Booker-El v. State, 48A02-1304-CR-366 (Ind. Ct. App.

Apr. 28, 2014), trans. denied. We explained that from what we could discern, many of


                                             2
Booker-El’s claims were raised in his petition for post-conviction relief and his appeal from

the denial of that petition. Id. In addition, we noted that his remaining claims were

available to him on direct appeal or post-conviction. Id. We therefore affirmed the trial

court. Id.

        In November 2013 Booker-El, pro se, filed a Motion to Dismiss or Nullification of

Abstract of Judgment Due to Lack of Jurisdiction. Appellant’s App. p. 1. From what we

can discern, Booker-El alleges in this motion that when the State first filed the child-

molesting charges against him in December 2001, the State filed the charges in Madison

Superior Court, but he was tried in Madison Circuit Court; therefore, Madison Circuit

Court lacked jurisdiction over him. Id. The trial court promptly denied his motion.

        Booker-El now appeals.

                                      Discussion and Decision

        Booker-El contends that Madison Circuit Court did not have jurisdiction to hear the

child-molesting charges against him in 2001 because the charging information was

originally filed in Madison Superior Court.1 However, Booker-El has already litigated one

petition for post-conviction relief, and he did not receive, or even request, authorization to

file a successive petition. Because Booker-El has already litigated one petition for post-

conviction relief in relation to this case, he must follow the procedure outlined in Post-

Conviction Rule 1(12) for filing successive petitions. See Young v. State, 888 N.E.2d 1255,




        1
           As support for his claim that this case was originally assigned to Madison Superior Court, Booker-
El cites the charging information. See Appellant’s App. p. 21. The State filed the child-molesting charges
against Booker-El on December 27, 2001. Id. The cause number assigned to Booker-El’s case was 48C01-
0112-CF-398. This shows that this case was assigned to Madison Circuit Court 1, not to a superior court.
                                                     3
1257 (Ind. 2008). Because Booker-El’s motion is an unauthorized successive petition for

post-conviction relief, we dismiss this appeal.

       Dismissed.

FRIEDLANDER, J., and MAY, J., concur.




                                             4